Notice of Pre-AIA  or AIA  Status
Claims 1-4 and 6-8  are currently presented for Examination
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/12/2021 has been entered.

Response to Arguments
Applicant's arguments filed 02/12/2021 have been fully considered but they are not persuasive.
Following Applicants arguments and amendments to the Claims, the 101 rejection of the claims is still Maintained.
Response to 35 USC 101 arguments

5.              Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant argument
Firstly, the invention provides a method for designing a mechanical system by selecting and identifying the optimal parameters of the system in order to enable the mechanical system to operate with optimal control performance. In other words, this invention provides a solution for improving a mechanical system to such an extent of enabling optimal control performance of the system. In this regard, Applicant believes this 
In order to improve an existing mechanical system, which in this case, is a motion platform, a primitive mechanical system is provided as an existing system. In an example of minimizing the tracking error in a motion process (paragraph [0041]), an error-generating part of the existing mechanical system has to be identified. In this invention, the mechanical system (or the motion platform) is divided into a determined part and non-determinacy. As the non-determinacy is a part of the system that cannot be determined, improvement of the system in respect of the non-determinacy is infeasible, and the only part of the system that can be improved, or improved in a controlled manner, is the determined part. Consequently, the non-determinacy must be “disregarded” in an attempt to improve the system.
A mechanical system is susceptible to poor performance resulting from various factors. To improve the system, section must be made among such factors in order to ensure optimization in respect of the selected factors. Such selection is generally based on a desired achievement of performance, and this is not achievable with a computer or execution of mathematic operations solely. The selection is only made through interaction with a physical world. In this example, a frictional force between the motion platform and the external environment is set as the non-determinacy of the mechanical system. (It is noted that as there are other factors, such as dragging by air resistance or vibration of gravity, friction is only provided as an example of the non-determinacy, which can be regarded as one selected among all those factors.)
This invention suggests, in order to efficiently and effectively improve the mechanical system, the non-determinacy be disregarded and removed from a model of the system, and such a non-determinacy-removed model is then subject to the mathematic operations of optimization to provide the optimized parameters. Based on such optimized parameters, the primitive mechanical system can be modified and re-constructed as an improved system. In this example, the primitive motion platform is modified and re-constructed with the optimized parameters to make the high-speed precise motion platform.
In this invention, the non-determinacy is regarded as a kind of disturbance. Other factors, which may relatively minor in making a desired modification of the system, may also be regarded as disturbance. For 
Considering the above, Applicant believes the method of this invention, as one being used to improve a mechanical system, is not performed with generic computer components. As noted above, there is a need for selecting and identifying system non-determinacy among various factors. For different mechanical systems, different factors may be needed to consider. Even for the same mechanical system, different requirements for system performance may lead to different selections of the factors. This cannot be achieved as mathematic operations, and is apparently not achievable with a generic computer or generic computer components.

Examiner response
The examiner still consider newly added limitation still falls under “Mathematical Concepts” of the abstract idea. The specification does not describe about selecting and identifying mechanical system non-determinacy using various factors such that the improvement on determining non-determinacy is realized for the mechanical system. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both 
    PNG
    media_image1.png
    626
    330
    media_image1.png
    Greyscale

Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. The claimed embodiments do not require a particular machine or specialized computer to perform the claim limitations. As to a linking to another technological environment, Applicants claimed embodiments and the embodiments as set forth in the specification are to using mathematical equations which is well known in the mechanical technological arts. Further, mathematical relationships and algorithms have been found by the courts to be abstract ideas. Considering all the limitations in combination, the claimed additional computer elements do not 
Even though the disclosed invention is described in the specification 41 as improving the functioning of a mechanical system by minimizing the tracking error in a motion process (paragraph [0041]), an error-generating part of the existing mechanical system has to be identified. The claim provides no meaningful limitations such that this improvement is realized. Examiner found the calculation steps falls under the “Mathematical Concepts” of the abstract ideas and can be performed using the computer tool. The claim recites “simultaneously optimizing the parameters of high-speed precise motion platform and the autodisturbance rejection controller with the goal of optimal control performance, and realizing the mechanical and control integration design, such that the high-speed precise motion platform is constructed according to the optimized parameters and the high-speed precise motion platform is operable with the optimal control performance” does not include the additional element beyond the meaningful limitations linking the use of the judicial exception to a particular technological environment, (for example minimizing the tracking error of the mechanical system) such that the improvement is realized.

Applicant arguments
Secondly, Applicant believes the method as defined in amended claim 1 does not just cover mathematical calculation or formula. As noted above, the method requires identifying non-determinacy and this, apparently, involves selection that is made among various factors. No mathematical operation can make selection. Dividing the mechanical system into a determined part and non-determinacy is only available after factors that are treated as non-determinacy have been selected and identified. Considering this, it is believed this invention as defined in amended claim 1 should not be considered falling in the “Mathematic Concepts” grouping. The method as defined in amended claim 1 relies, at least partly, on how to establish 

Examiner’s response
The specification does not describe about selecting and identifying non-determinacy using various factors such that the improvement on selecting and identifying non-determinacy is realized for the mechanical system. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. It is for these reasons that Applicants’ claimed subject matter is not patent eligible.   

Claim Objections

6.         Claim 1 is objected to because of the following informalities:  Claim 1 recites:  

    PNG
    media_image2.png
    52
    721
    media_image2.png
    Greyscale

Neither the specification nor the claim defines the parameters xx. Examiner recommend correcting to the xm.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
7.            The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

8.            The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.            Claim 1 recites “the friction force function indicates an irregular frictional force between the motion platform and an external environment and is selected and identified as the non-determinacy of the controlled object model and is selected as a first part of disturbance.” Specification does not provide detail description of selecting the irregular frictional force between the motion platform and an external environment. The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described in sufficient detail such that one of ordinary skill in the art at the time the application was filed can reasonably conclude that the inventor had possession of the claimed invention.

10.          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


11.         The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


12.         Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image3.png
    529
    754
    media_image3.png
    Greyscale


It is not clear to the examiner what is 
    PNG
    media_image4.png
    16
    12
    media_image4.png
    Greyscale
 as claimed and how it will be determined. Please see para 51.  
It is not clear to the examiner the above highlighted parameters in claim 1. They are u, r, fm and b which are not properly defined. Hence without knowing these parameters, a person of ordinary skill in the art would not be able to make and use the invention. 

Claim Rejections - 35 USC §101
13.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-4 and 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-4 and 6-8 are directed to process.
 (Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites: 
1) providing the high-speed precise motion platform, and obtaining parameters of the high-speed precise motion platform; wherein the obtained parameters comprises comprise the mass of the motion platform, the motion states indicating displacement, speed and acceleration; (Under the broadest reasonable sense, the claimed concept of establishing a model using mathematical formulas and calculations falls within the “Mathematical Concepts” grouping of the abstract idea. Accordingly, this claim recites an abstract idea.)
2) establishing a controlled object model of a motion platform, and identifying a determined part and non-determinacy of the controlled object model: the controlled object model is as follows:
            
                 
                 
                 
                 
                 
                M
                
                    
                        x
                    
                    ¨
                
                 
                =
                 
                 
                f
                
                    
                        t
                    
                
                -
                f
                u
                (
                
                    
                        x
                    
                    ˙
                
                )
            
        
Wherein M is the mass of a motion platform; the motion state x,             
                
                    
                        x
                    
                    ˙
                
            
        ,            
                 
                
                    
                        x
                    
                    ¨
                
                 
            
         indicate displacement, velocity, and acceleration respectively; f(t) is a control force function, and fu(            
                
                    
                        x
                    
                    ˙
                
                )
            
         is a friction force function and wherein the friction force function indicates an irregular frictional force between the motion platform and an external environment and is selected and identified as the non-determinacy of the controlled object model and is selected as a first part of disturbance; (Under the broadest reasonable sense, the claimed concept of establishing a model using mathematical formulas and calculations falls within the “Mathematical Concepts” grouping of the abstract idea. Accordingly, this claim recites an abstract idea.)
3)   establishing a dynamics model for the determined part of the controlled object, wherein the dynamics model is obtained by re-modelling the motion platform as a combination of a motion platform, a flexible hinge, and a frame, such that elastic deformation of the motion platform is presented as elastic vibration 

    PNG
    media_image5.png
    98
    655
    media_image5.png
    Greyscale

wherein the rigidity of the flexible hinge is k; the damping thereof is c; the mass of the frame
is M the mass of the motion platform is m and the subscripts m and M respectively indicate the stress and the motion state corresponding to the components that they belong to:( Under the broadest reasonable interpretation, the above limitation falls under the “mathematical concepts” grouping of the abstract idea since it involves mathematical equation and calculation)
4) truncating the disturbance and simplifying the controlled object model according to the characteristics of the dynamic response equation to obtain a prediction model; wherein the simplified model after the disturbance is truncated is:

    PNG
    media_image6.png
    92
    687
    media_image6.png
    Greyscale

(Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical relationship or formula for obtaining a prediction model. If a claim, under its broadest reasonable interpretation, covers a mathematical relationship or formula, then it falls within the “Mathematical Concepts” grouping of abstract ideas.)
5)    designing a disturbance eliminating link according to the prediction model, and constructing and completing an auto-disturbance rejection controller;

    PNG
    media_image7.png
    283
    742
    media_image7.png
    Greyscale

(Under the broadest reasonable interpretation, these limitations are process steps that covers mathematical calculation or formula for designing a disturbance eliminating link but for the recitation of generic computer components that is ADRC. If a claim, under its broadest reasonable interpretation, covers a mathematical calculation or formula, but for the recitation of generic computer components that is ADRC then it falls within the “Mathematical Concepts” grouping of abstract ideas.)
6)    simultaneously optimizing the parameters of a mechanical system and the auto-disturbance rejection controller with the goal of optimal control performance, and realizing the mechanical and control integration design, such that the high-speed precise motion platform is constructed according to the optimized parameters and the high-speed precise motion platform is operable with the optimal control performance. (Under the broadest reasonable interpretation, can be performed in the human mind, or by a human using a pen and paper but for the recitation of generic computer elements (i.e., ADRC). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e., ADRC), then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.)


Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application.  In particular, the claim(s) only recites the additional elements of

measuring a motion state and determining a control performance indicator. (The measuring step for measuring a motion state is recited at a high level of generality (i.e., as a general means of gathering measurement data for use in control performance indicator and then calculating prediction model), and amounts to mere data gathering. (See MPEP 2106.05(g)). 

The auto-disturbance rejection controller in the claim is generic to perform conventional and routine activity which is well known in the industry or control engineering. (Huang et al., NPL-1- “Active disturbance rejection control: methodology and theoretical analysis”) (See MPEP 2106.05(d)). Additionally, there are no other meaningful limitations in the claim beyond generally linking the use of the judicial exception to a particular technological environment (i.e. motion control, electro-mechanical control system) See MPEP 2106.05(h)). The claims are directed to an abstract idea.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. There are no other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. (i.e., electromechanical control system, motion control) (See MPEP 2106.05(h)). The measuring step for measuring a motion state is recited at a high level of generality (i.e., as a general means of gathering measurement data for use in the calculating prediction model), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept (See MPEP 2106.05(g). Also, the auto-disturbance rejection controller is conventional and routine activity that is well known in the industry or 

Claim 2 further recites wherein the undetermined system dynamics model is dividable into a determined part and a disturbance part. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. 
Claim 2 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 2 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 3 further recites wherein for the undetermined system with upper and lower deviations, the determined part takes a median value, and the disturbance part is a model change part and an external disturbance. Claim 3 depends on claim 1. Therefore, the claim is directed to an abstract idea. The additional elements recited in the claims merely serve to extend the abstract idea. These additional limitations neither integrate the abstract idea into a practical application nor amount to significantly more. Therefore, the claims are directed to an abstract idea and are patent ineligible.
Claim 3, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 4 further recites wherein a parametric design is performed to the determined part of the controlled object model to obtain a parameterized model. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and 
Claim 4 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 4 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.


Claim 6 further recites wherein a motion state of the controlled object is fed back to construct a performance judgment criterion. Claim 6 depends on claim 1. Therefore, the claim is directed to an abstract idea. The additional elements recited in the claims merely serve to extend the abstract idea. These additional limitations neither integrate the abstract idea into a practical application nor amount to significantly more. Therefore, the claims are directed to an abstract idea and are patent ineligible.
Claim 6, therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 6 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 7 further recites wherein the feedback of the motion state is subtracted from the calculation result of the prediction model to obtain the total disturbance of the system, and an extended state observer and a disturbance eliminating link are established according to the order of the prediction model. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. 
Claim 7 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 7 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 8 further recites wherein the key parameters of the controlled object and the parameters of the extended state observer and the controller are simultaneously optimized with the goal of optimal control performance to obtain the mechanical and control integration design. In the broadest reasonable sense, this process step encompasses a mental process that can be performed in the human mind or with the aid of pencil and paper. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. 
Claim 8 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 8 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.


Conclusion

14.      All claims 1-4 and 6-8 are rejected
15.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/PURSOTTAM GIRI/
 Examiner, Art Unit 2128       

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128